         Case 1:20-cr-00672-PAC Document 8
                                         7 Filed 12/11/20
                                                 12/10/20 Page 1 of 1




                                               December 10, 2020
BY ECF
                                                   12/11/2020
Honorable Paul A. Crotty
                                                   The bail conditions are modified
United States District Judge
                                                   as requested. Mr. Schneider may
Southern District of New York
                                                   have his bond signed by one
500 Pearl Street
                                                   FRP. SO ORDERED.
New York, NY 10007

      Re:    United States v. Richard Schneider,
             20 Cr. 672 (PAC)

Dear Judge Crotty:

      I write with the consent of the government to request that the Court modify
the conditions of Mr. Schneider’s bail to require that his bond be cosigned by one
financially responsible person, rather than two.

       Mr. Schneider self-surrendered on child pornography charges on November
30 and was released the same day on a $25,000 bond to be cosigned by two
financially responsible persons by December 14, 2020, and bail conditions including
a curfew enforced by electronic monitoring, the surrender of travel documents,
internet usage monitoring, no intentional or prolonged unsupervised contact with
minors, and travel restricted to the Southern and Eastern Districts of New York.

       Mr. Schneider’s father interviewed with the U.S. Attorney’s Office and was
approved as a financially responsible cosigner of his son’s bond. He signed the bond
today and mailed it back. We expect that he will be sworn to the bond on Monday,
barring a mail delay. A second financially responsible cosigner has been harder to
identify, and in light of Mr. Schneider’s lack of criminal history, his self surrender,
and his father’s strong suasion, we submit that a second consigner is not needed to
reasonably assure his presence in this court.

      As noted, the government consents to this request.

                                               Respectfully submitted,
                                                /s/ Clay H. Kaminsky
                                               Clay H. Kaminsky
                                               Assistant Federal Defender
                                               (212) 417-8749 / (646) 842-2622

cc:   AUSA Ashley Nicolas
